Citation Nr: 1038638	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-36 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 Decision Review Officer (DRO) decision of 
the Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted the Veteran's claim for PTSD 
and assigned an initial rating of 30 percent.  An October 2007 
DRO decision assigned an initial rating of 50 percent.

The Veteran offered testimony before a DRO at a May 2008 hearing 
and before a Veterans Law Judge (VLJ) at a hearing held at the 
Board in December 2008.  Hearing transcripts have been associated 
with the claims file.  

The VLJ that the Veteran testified before in the December 2008 
hearing is no longer employed by the Board.

The Board denied the instant claim in a February 2009 decision.  
An August 2009 Order and Joint Motion for Remand (JMR) vacated 
the Board's February 2009 decision and remanded the matter for 
additional adjudication.

In November 2009, the Board remanded this matter for additional 
development.

The Veteran indicated in an August 2010 letter that he did not 
wish to appear for another hearing and requested that the Board 
consider his case based upon the evidence of record.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a 
skin disorder has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDING OF FACT

Throughout the course of this appeal, the Veteran's PTSD has been 
manifested by complaints of anxiety, anger, depression, sleep 
difficulties, intrusive memories, panic attacks occurring 
approximately once or twice per week, hypervigilance, 
intermittently reported suicidal and homicidal ideations and 
intermittently reported hallucinations; delusions, paranoid 
ideation, obsessional rituals which interfered with routine 
activities, speech that was intermittently illogical, obscure or 
irrelevant, near-continuous panic or depression which affected 
the ability to function independently, unprovoked irritability 
with periods of violence, spatial disorientation, neglect of 
personal appearance and hygiene, an inability to maintain 
effective relationships and deficiencies in the areas of work, 
family relations, judgment or thinking.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

The instant claim arises from disagreement with the initial 
rating following the grant of service connection.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements are appropriately addressed under the notice 
provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

Where a claim has been substantiated after the enactment of the 
VCAA, a veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has 
been no allegation of prejudice in this case with regard to the 
instant claim.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.   
Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the 
December 2008 hearing, the VLJ inquired as to where the Veteran 
was receiving treatment for his PTSD and if all relevant 
treatment records had been obtained.  The VLJ also questioned the 
Veteran regarding the nature and severity of his current PTSD 
symptoms.  The Board therefore concludes that it has fulfilled 
its duty under Bryant.

The Board remanded the instant matter in November 2009 to obtain 
updated VA and Vet Center treatment records.  These records were 
obtained and are located in the claims file.  The Board therefore 
concludes that there has been substantial compliance with the 
terms of the previous remand. See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).


Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record from the time of a 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental 
Disorders.  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment, impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for PTSD if a veteran exhibits 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating for PTSD are met if there 
are deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 
9411.

The extent of social impairment will also be considered, but an 
evaluation will not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other 
hand, if the evidence shows that a veteran suffers symptoms or 
effects that cause occupational or social impairment equivalent 
to what would be caused by the symptoms listed in the diagnostic 
code, the appropriate equivalent rating will be assigned.  Id. at 
443.  The Court of Appeals for the Federal Circuit has embraced 
the Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of a veteran's 
psychiatric symptoms, whether listed in the rating criteria or 
not, and had assigned a rating based on the level of occupational 
and social impairment.  Mauerhan, supra, at 444.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A GAF of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF of 31 to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood (e.g., 
where a depressed man avoids friends, neglects family, and is not 
able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  Carpenter v. 
Brown, supra.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background 

A March 2003 VA psychological consultation reflects the Veteran's 
complaints of insomnia and intrusive thoughts.  Mental status 
examination found his orientation, concentration, memory, 
rate/volume of speech and thought processes to be within normal 
limits.  His insight and judgment were fair and his affect and 
mood were depressed at times.  There were no current suicidal or 
homicidal ideations, plans or a history of such ideations or 
attempts.  A diagnosis of rule-out PTSD was made and a GAF of 60 
was assigned. 

A June 2003 VA mental health assessment reflects the Veteran's 
complaints of nightmares, sleep difficulties, recurrent and 
intrusive thoughts and intense psychological distress at exposure 
to events that symbolize or represent an aspect of the traumatic 
event and feeling "jumpy."  Depression and tearfulness at the 
"least little thing" were also reported.  He had been married 
to his current wife since 1975, has three grown children and 
worked as an auto mechanic.  

Mental status examination showed the Veteran's appearance to be 
within normal limits, his thought processes to be logical and 
coherent and the content of his thoughts to be reality-based and 
sound.  His mood was within normal limits, his affect was 
appropriate, his cognitive functioning was alert and oriented and 
his memory was "good".  Concentration, attention, judgment and 
insight were good.  He was noted to be capable of independent 
living and that he had supportive friends and family.  Following 
this examination, an impression of symptoms suggestive of combat-
related PTSD was made and a GAF of 60 was assigned.

A July 2003 Vet Center treatment note reflects the Veteran's 
complaints of distressing memories, nightmares, avoidance, 
feeling detached, sleep difficulties, concentration difficulties, 
hypervigilance and depression.  Suicidal or homicidal ideations 
were denied.  The Veteran reported that he had owned his own 
business since 1975, that he had worked as an auto mechanic for 
the past 34 years and that he attended church regularly.  

Mental status examination showed the Veteran's appearance to be 
neat, his manner friendly and cooperative, his speech appropriate 
and his memory to be normal.  He was oriented to time, place and 
person.  His affect was "inappropriate" and his judgment was 
fair.  There was no evidence of delusions, disorganized thinking, 
hallucinations or suicidal or homicidal thoughts.  A diagnosis of 
PTSD was made, and a GAF of 44 was assigned.  The examiner noted 
that the Veteran's aggressiveness was basically impulsive and 
alternated with moods of extreme tenderness.  His chronic 
physiological arousal and his failure to regulate autonomic 
reactions to his internal or external stimulus severely affected 
his capacity to utilize emotions as signals.

A second copy of the July 2003 Vet Center treatment note appears 
to alter the assigned GAF to 42.

A GAF of 57 was assigned in an August 2003 VA treatment note.  
Complaints of depression, lack of sleep, dreams, feeling sad and 
crying spells were reported.

At VA treatment in February 2004, the Veteran reported that his 
anger occurred less frequently and that his interest, energy and 
concentration were improving.  His sleep had increased from three 
hours to six hours per night and his nightmares and flashbacks 
were improving.  He continued to work as an auto mechanic but 
found the work to be less enjoyable due to the "new 
generation."

Complaints of depressed, but improved mood, and social isolation, 
but improved sleep, were noted in an April 2004 VA psychiatric 
treatment note.  His nightmares and flashbacks have become less 
frequent.  His work as an auto mechanic was going well.  Suicidal 
or homicidal ideation was denied.  Mental status examination 
noted the Veteran to be neatly dressed and cooperative with 
normal speech and a depressed mood.  His affect was restricted in 
range but he was able to "joke around."  Thought processes were 
logical, linear and goal-directed.  There was no suicidal or 
homicidal ideation or auditory or visual hallucinations.  
Judgment and insight were fair.  Assessments of PTSD and major 
depressive disorder (MDD) were made and a GAF of 64 was assigned.

A June 2005 VA (QTC) examination reflects the Veteran's reports 
of nightmares, intrusive memories, frequent arguments with 
others, anxiety, anger, irritability and an exaggerated startle 
response.  He reported that he was emotionally detached from 
others and had not eaten any holiday meals with his family until 
three years ago.  He had a very limited social life and preferred 
to work and stay to himself.  

On mental status examination his speech was of a normal rate and 
coherent, his mood was euthymic and his affect was full range and 
appropriate.  His thought processes were goal-directed and well-
organized.  There were no psychotic features or suicidal or 
homicidal ideations present.  Short and long-term memory were 
grossly intact.  Insight and judgment were adequate.  A diagnosis 
of PTSD was made and a GAF of 60 was assigned.  Mild to moderate 
occupational dysfunction and moderate to severe social 
dysfunction was present due to PTSD.

A March 2006 letter from the Veteran's wife indicated that he was 
often unable to sleep at night and sometimes rode around in his 
vehicle for hours.  He experienced nightmares, was restless, 
mentally abusive and sometimes threw punches in his sleep.  The 
stress of his service had changed their family life.

In a March 2006 statement, the Veteran reported that he had 
worked 14 to 16 hours per day after discharge to prevent him from 
going home and interacting with his family.  He still experienced 
nightmares, "seeing things," sleepless nights and anger.

A September 2006 VA treatment note shows that the Veteran 
continued to report re-experiencing trauma, social alienation, 
increased arousal, sleep difficulties, hypervigilance and an 
exaggerated startle response.  He felt that he avoided his family 
physically and emotionally.  On mental status examination, his 
speech was logical and coherent; and he was oriented to person, 
place and time; but his sleep was disturbed due to nightmares, 
night sweats and waking due to frequent urination.  Anxiety, 
anger, thought processes and energy were within normal limits.  
His concentration was fair and there were moderate short-term 
memory problems.  Insight and judgment were good.  His mood was 
irritable with periods of crying.  There were no current suicidal 
or homicidal ideations.  Prolonged PTSD by history was diagnosed 
and a GAF of 58 was assigned.

Continued difficulties sleeping and memory problems were reported 
in a July 2007 Vet Center treatment note.

In an August 2007 VA (QTC) psychiatric examination, the Veteran 
reported sleep difficulties, nightmares two to four times per 
week, constant irritability and anger over small things.  He was 
able to work as an auto mechanic if he was left alone and in 
isolation.  He isolated himself from his family and only began 
eating holiday meals with his family four to five years ago.  
There were times in the past in which he "flew off the handle" 
at family members and others and he had continued to isolate 
himself due to his anger and irritability.  He has had difficulty 
with "destroying property and hitting things in the past when he 
had lost his temper."  

He had worked at his current place of employment for 25 years and 
described his relationship with his supervisors and co-workers as 
good.  Panic attacks, auditory or visual hallucinations and 
suicidal or homicidal ideation were denied, although he reported 
that a "long time ago in the past" he would get very angry at 
people and feel like hurting them.

Mental status examination conducted by the August 2007 QTC 
examiner found the Veteran to be normally oriented to person, 
place, time and purpose.  His appearance and hygiene were within 
normal limits, his behavior was appropriate and his affect and 
mood were irritable and angry at times and normal at other times.  
Speech was normal in rate, volume and tone.  Concentration 
appeared to be mildly decreased during the examination.  He did 
not appear to be responding to internal stimuli.  Judgment and 
abstract thinking appeared to be intact.  

Following this examination and a review of the Veteran's claims 
file, diagnostic impressions of chronic PTSD and alcohol abuse 
were made.  A GAF of 66 was assigned.  The examiner opined that 
the Veteran had had difficulty establishing and maintaining 
effective work and social relationships and maintaining family 
role functioning, particularly when his children were younger.  
Occasional interference with recreational or leisurely pursuits 
was reported and attributed to anger and irritability.  The 
Veteran also reported difficulty understanding complex commands, 
particularly in a lecture setting.

The Veteran testified during a May 2008 DRO hearing that he had 
been married to his current wife for 32 years and that his 
relationship with his two older children was "a little bit 
better."  His youngest child did not "understand [him] yet."  
He has no friends and interacted with his coworkers but kept his 
distance from them.  His attention span was short when he wasn't 
working on something and he got upset three or four times per 
week.  His sleep was restless.  He was able to remember some 
things and his remote memory was better than his immediate 
memory.  He experienced auditory and visual hallucinations that 
"reoccur sometimes" but did not pay attention to them anymore. 

These hallucinations might happen a few times per week.  He 
experienced panic attacks twice per week.  He went into crowds 
but will ensure that he was in the back or front of the crowd 
rather than the middle.  He has had thought of hurting others but 
not himself.  Recent physical fights or instances in which he 
abused his wife were denied.

The Veteran's wife testified at the May 2008 DRO hearing that his 
attitude was "ridiculous" and he had avoided family gathering 
throughout their marriage.  Friends "know who he is" and were 
leery of him.  She occasionally had to remind him of doctor's 
appointments.

In a June 2008 statement, the Veteran reported that he 
continuously snapped at people, raised his voice and falsely 
accused people for no apparent reason.  His head sometimes gets 
"woozy," his knees were bad and he stumbles, making him afraid 
that he will fall and hurt himself or someone else.  He does not 
shave or cut his hair and keeps up with his personal hygiene due 
to his wife's insistence.  He does not care what his appearance 
is.  He sometime was unable to remember the names of his 
neighbors or close friends but after "a while it comes back" to 
him.  He will walk from one room to another and forget what he 
went in there for.  He has panic attacks "a lot" and feels 
depressed due to flashbacks.

An August 2008 QTC psychiatric examination reflects the Veteran's 
reports of continued nightmares, decreased attention span, 
recurrent recollections, distressing dreams and sleep 
difficulties.  Panic attacks once or twice per week and 
difficulty understanding simple commands were reported.  He had 
recently begun using a CPAP machine and was sleeping better.  The 
use of psychiatric medications, a history of psychiatric 
hospitalizations or a history of alcohol or substance abuse was 
denied.  Delusions, hallucinations or obsessive rituals were 
denied.  He has a good relationship with his current wife and 
three children.  

Mental status examination conducted by the August 2008 QTC 
examiner revealed the Veteran to be well-oriented and normal in 
appearance and hygiene.  Affect, mood, communication and 
concentration were normal.  Thought processes were normal, there 
was no impaired abstract thinking and judgment appeared to be 
within normal limits.  There was no evidence of suicidal or 
homicidal ideations.  Although he subjectively reported abnormal 
memory and forgetfulness, he was able to spell "world" forward 
and backwards, complete serial seven subtractions with one 
mistake and name the last four presidents.  

Following this examination and a review of the Veteran's claims 
file, a diagnosis of mild PTSD was made and a GAF of 60 was 
assigned.  The examiner noted that the Veteran had no difficulty 
performing his activities of daily living, that he was able to 
establish and maintain effective work and social relationships, 
that he was able to fulfill his family role but was unable to 
perform recreational or leisurely pursuits.  

At the December 2008 hearing, the Veteran testified that his 
major symptoms were nightmares, nerves and anger.  He experienced 
nightmares three to four times per week and flashbacks that could 
occur daily.  He had not eaten a dinner with his extended family 
since service.  He got along with his two older adult children 
but his younger adult child thinks he was a "little strange."  
He denied ever hurting his children.  He avoided contact with his 
customers at work as interacting with them sometimes caused him 
problems, depending on their attitude.  He got along with his 
supervisors at work, did not miss time from work, regularly 
attended church and was a member of a veterans' organization.  

He used to play baseball and sparingly rode a motorcycle due to 
the condition of his knees.  He also used to race cars but 
stopped due to the expense.  He slept three to four hours per 
night and woke nightly to check his house.  He experienced four 
to five panic attacks per month.  He had problems with his short-
term memory that his doctor informed him was related to his age 
rather than his PTSD.

The Veteran reported continued nightmares and sleep difficulties 
in a September 2009 statement.

A December 2009 VA treatment note shows that the Veteran reported 
having thoughts that he would be better off dead or of hurting 
himself in some way.  He had had these thoughts weekly, but had 
no plan to take his life, nor had he attempted suicide.  He was 
referred for a scheduled mental health consultation.

A December 2009 VA psychology treatment note indicates that the 
Veteran did not appear for the mental health consultation.

Treatment notes from the Vet Center dated through May 2010, show 
that the Veteran was assessed for risk, but none was noted.  In 
January 2010, he addressed work and family issues.

A May 2010 Vet Center treatment summary indicates that the 
Veteran continued to suffer from nightmares, sleep disturbances, 
numbing, feelings of detachment, an exaggerated startle response 
and feelings of anger.  He also appeared to have lower 
functioning in occupational and personal relationships.

Analysis

A rating in excess of 50 percent for PTSD requires occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Bowling; 38 C.F.R. § 4.130, DC 9411.

The Veteran has been able to function in skilled gainful 
employment for decades.  He has not lost time from work and has 
been able to interact satisfactorily with co-workers.  Although 
the potential for difficulties interacting with customers has 
been noted, no actual problems have been reported.  Hence, the 
evidence is against finding deficiencies in the area of work.

The Veteran has apparently not attempted school, but has reported 
some difficulty following lectures.  The Veteran has also 
reported concentration and memory problems that could interfere 
with schooling.  Resolving doubt in his favor, it would seem that 
the Veteran has deficiencies in the area of schooling.

The Veteran has reported difficulties with family relations in 
the past, and there is conflicting evidence with regard to the 
level of interaction with family members.  His most significant 
difficulty appears to have been avoiding family dinners, but he 
has been able to maintain his marriage for decades and has good 
relationships with at least two of his children.  He apparently 
has a less close relationship with one of his children, but has 
been able to maintain a relationship.  On balance, the Veteran 
has had what he describes as good family relations throughout the 
course of this appeal.  The evidence is against a finding of 
deficiencies in this area.

The Veteran's thinking and judgment have been intact on 
examinations and during treatment, despite his reports of 
hallucinations and difficulties with impulse control.  The 
Veteran has been able to control his impulses and recognize 
hallucinations for what they are.  The weight of the evidence is 
against finding that there are deficiencies in thinking and 
judgment.

The Veteran undoubtedly has deficiencies in the area of mood.  He 
has suicidal ideation and has been noted to have depression.  He 
does not, however, have deficiencies in most of the areas listed 
in the criteria for a 70 percent rating.  Ultimately, however, he 
does not have deficiencies in most of the areas needed for a 70 
percent rating.

The Veteran's PTSD has been manifested by complaints of anxiety, 
anger, depression, sleep difficulties, intrusive memories, panic 
attacks occurring approximately once or twice per week and 
hypervigilance.  Impairments in short-term memory were reported 
by the Veteran and his wife, with the Veteran testifying that his 
physician attributed this deficiency to his age rather than his 
PTSD.  He remained in a long-term marriage with his wife and 
maintained a relationship with his three adult children.  He 
continued to work as an auto mechanic, reported a good working 
relationship with his supervisors and co-workers and that he 
occasionally had problems interacting with customers.  He 
attended church and was involved in a veterans' organization.  
The Veteran attributed his difficulties maintaining his hobbies 
of motorcycle riding and racing cars were attributed to his 
physical disabilities and financial problems rather than his PTSD 
in the December 2008 hearing.  Homicidal ideations and suicidal 
ideations were intermittently reported but a plan or intent was 
consistently denied.  Insight and judgment were consistently 
found to be intact.  

The Veteran reported in a May 2006 statement that he experienced 
auditory hallucinations and testified during his May 2008 DRO 
hearing that he experienced auditory and visual hallucinations.  
He has also reported symptoms that are listed as examples of the 
criteria for a 70 percent rating, including suicidal ideation.  
He does not; however, have most of the symptoms listed as 
examples of the 70 or 100 percent rating in the General Formula 
for Rating Mental Disorders.  Indeed, he has not shown any of the 
examples other than suicidal ideation and hallucinations.

The record is negative for evidence of paranoid ideations or 
delusions.  His personal hygiene was consistently noted to be 
adequate despite his subjective reports that he did not care 
about his appearance and that he maintained his hygiene at his 
wife's insistence.  Angry outbursts were reported by both the 
Veteran and his wife but violent episodes or a history of 
physical abuse were denied.  The Veteran's reports in the August 
2007 examination of destroying property and hitting things while 
angry referred to his actions in the past rather than his current 
symptoms.  In addition, his testimony in the December 2008 
hearing that he would "go into a rage" at home referred to his 
actions when his now adult children were growing up rather than 
reporting his current symptoms.

The evidentiary record was also negative for obsessional rituals 
which interfered with routine activities, speech which was 
intermittently illogical, obscure or irrelevant, near-continuous 
panic or depression affecting his ability to function 
independently, spatial disorientation, unprovoked irritability 
with periods of violence, neglect of personal hygiene or an 
inability to maintain effective relationships.  

The Veteran has generally been given GAFs indicative of moderate 
disability and VA examiners have characterized his disability as 
mild to moderate.  

The Vet Center treatment provider gave a GAF on one occasion that 
was indicative of serious symptoms.  The DSM gives as examples of 
such symptoms, suicidal ideation, severe obsessional rituals, 
frequent shoplifting, or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable to 
keep a job).  AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); 
38 C.F.R. § 4.125, 4.130 (2004).  The Vet Center treatment note 
showing the GAF of 44 or 42, does not report any specific serious 
impairment in social or occupational functioning, and does not 
describe the serious symptoms noted in the DSM.  The therapist 
may have based the GAF on the finding of serious impairment in 
the area of aggression and impulse control, but there were no 
specific reports of impaired ability to function occupationally 
or even socially.  Accordingly, the Board the finds the single 
report by the Vet Center counselor is not dispositive and is 
outweighed by the other evidence of record.

The Board therefore finds that the weight of the evidence is 
against an evaluation in excess of 50 percent.  Id.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b) (1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, supra.

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's PTSD has been manifested by occupational and social 
impairment as described above.  The rating criteria contemplate 
these impairments.  Hence, referral for consideration of an 
extraschedular rating is not warranted.



Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16

The Veteran has worked full time as an auto mechanic throughout 
the course of this appeal.  There is no evidence of 
unemployability.  Further consideration of TDIU is therefore not 
warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD 
is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


